Exhibit 10.32
 
WARRANT TO PURCHASE COMMON STOCK
OF
ARISTA POWER, INC.
 
No. D-3 
  December 21, 2012

 
THIS CERTIFIES THAT, TMK-ENT, INC., or its permitted registered assigns (the
“Holder”), is entitled, subject to the terms and conditions of this Warrant, at
any time or from time to time after the issuance date of this Warrant (the
“Effective Date”), and before 5:00 p.m. Eastern Time on the tenth anniversary of
the Effective Date (the “Expiration Date”), to purchase from ARISTA POWER, INC.,
a New York  corporation (the “Company”), the vested portion of the Shares (as
defined below) at a per-share price equal to the Purchase Price.  Both the
number of shares of Common Stock purchasable upon exercise of this Warrant and
the Purchase Price are subject to adjustment and change as provided herein.
 
1.             CERTAIN DEFINITIONS. As used in this Warrant the following terms
shall have the following respective meanings:
 
1.1           “Common Stock” shall mean the Common Stock of the Company and any
other securities at any time receivable or issuable upon exercise of this
Warrant.
 
1.2            “Purchase Price” shall mean a price of $1.38 per share.
 
1.3           “Registered Holder” shall mean any holder in whose name this
Warrant is registered upon the books and records maintained by the Company.
 
1.4           “Shares” shall mean five hundred thousand (500,000) shares of the
Company’s Common Stock.
 
1.5           “Warrant” as used herein shall include this Warrant and any
warrant delivered in substitution or exchange therefor as provided herein.
 
2.             EXERCISE OF WARRANT.
 
2.1           Payment.  Subject to compliance with the terms and conditions of
this Warrant, including without limitation Section 2.4, and applicable
securities laws, this Warrant may be exercised, in whole or in part at any time
or from time to time, on or before the Expiration Date by the delivery
(including, without limitation, delivery by facsimile) of the form of Notice of
Exercise attached hereto as Exhibit A (the “Notice of Exercise”), duly executed
by the Holder, at the principal office of the Company, and as soon as
practicable after such date, surrendering:
 
(a)      this Warrant at the principal office of the Company, and
 
(b)      payment, (i) in cash (by check) or by wire transfer, (ii) by
cancellation by the Holder of indebtedness of the Company to the Holder; or
(iii) by a combination of (i) and (ii), of an amount equal to the product
obtained by multiplying the number of shares of Common Stock being purchased
upon such exercise by the then effective Purchase Price (the “Exercise Amount”).
 
 
 

--------------------------------------------------------------------------------

 
 
2.2           Stock Certificates; Fractional Shares.  As soon as practicable on
or after the date of any exercise of this Warrant, the Company shall issue and
deliver to the person or persons entitled to receive the same a certificate or
certificates for the number of whole shares of Common Stock issuable upon such
exercise, together with cash in lieu of any fraction of a share equal to such
fraction of the current fair market value of one whole share of Common Stock as
of such date of exercise as determined by the Company.  No fractional shares or
scrip representing fractional shares shall be issued upon an exercise of this
Warrant.
 
2.3           Partial Exercise; Effective Date of Exercise.  In case of any
partial exercise of this Warrant, the Company shall cancel this Warrant upon
surrender hereof and shall execute and deliver a new Warrant of like tenor and
date for the balance of the shares of Common Stock purchasable hereunder. This
Warrant shall be deemed to have been exercised immediately prior to the close of
business on the date of delivery of a Notice of Exercise (provided that
surrender of this Warrant and payment of the Exercise Amount occur as provided
above). The person entitled to receive the shares of Common Stock issuable upon
exercise of this Warrant shall be treated for all purposes as the holder of
record of such shares as of the close of business on the date the Holder is
deemed to have exercised this Warrant.
 
2.4           Vesting and Exercisability.  This Warrant is  fully exercisable as
of one year from the Effective Date.
 
3.             VALID ISSUANCE; TAXES.  All shares of Common Stock issued upon
the exercise of this Warrant shall be validly issued, fully paid and
non-assessable, and the Company shall pay all taxes and other governmental
charges that may be imposed in respect of the issue or delivery thereof.  The
Company shall not be required to pay any tax or other charge imposed in
connection with any transfer involved in the issuance of any certificate for
shares of Common Stock in any name other than that of the Registered Holder of
this Warrant.
 
4.             ADJUSTMENT OF PURCHASE PRICE AND NUMBER OF SHARES.  The number of
shares of Common Stock issuable upon exercise of this Warrant (or any shares of
stock or other securities or property receivable or issuable upon exercise of
this Warrant) and the Purchase Price are subject to adjustment upon occurrence
of the following events:
 
4.1           Adjustment for Stock Splits, Stock Subdivisions or Combinations of
Shares. The Purchase Price of this Warrant shall be proportionally decreased and
the number of shares of Common Stock issuable upon exercise of this Warrant (or
any shares of stock or other securities at the time issuable upon exercise of
this Warrant) shall be proportionally increased to reflect any stock split or
subdivision of shares of Common Stock.  The Purchase Price of this Warrant shall
be proportionally increased and the number of shares of Common Stock issuable
upon exercise of this Warrant (or any shares of stock or other securities at the
time issuable upon exercise of this Warrant) shall be proportionally decreased
to reflect any combination or reverse split of shares of Common Stock.
 
4.2           Adjustment for Dividends or Distributions of Stock or Other
Securities or Property. In case the Company shall make or issue, or shall fix a
record date for the determination of eligible holders entitled to receive, a
dividend or other distribution with respect to Common Stock (or any shares of
stock or other securities at the time issuable upon exercise of this Warrant)
payable in (a) securities of the Company or (b) assets (excluding cash
dividends), then, in each such case, the Holder on exercise of this Warrant at
any time after the consummation, effective date or record date of such dividend
or other distribution, shall receive, in addition to the shares of Common Stock
(or such other stock or securities) issuable on such exercise prior to such
date, and without the payment of additional consideration therefor, the
securities or such other assets of the Company to which the Holder would have
been entitled upon such date if the Holder had exercised this Warrant on the
date hereof and had thereafter, during the period from the Effective Date to and
including the date of such exercise, retained such shares and all such
additional securities or other assets distributed with respect to such shares as
aforesaid during such period giving effect to all adjustments called for by this
Section 4.
 
 
2

--------------------------------------------------------------------------------

 
 
4.3           Reclassification.  If the Company, by reclassification of
securities or otherwise, shall change any of the securities as to which purchase
rights under this Warrant exist into the same or a different number of
securities of any other class or classes, this Warrant shall thereafter
represent the right to acquire such number and kind of securities as would have
been issuable as the result of such change with respect to the securities that
were subject to the purchase rights under this Warrant immediately prior to such
reclassification or other change, and the Purchase Price therefor shall be
appropriately adjusted, all subject to further adjustment as provided in this
Section 4. No adjustment shall be made pursuant to this Section 4.3 upon any
conversion or redemption of Common Stock that is the subject of Section 4.5.
 
4.4           Adjustment for Capital Reorganization, Merger or
Consolidation.  In case of any capital reorganization of the capital stock of
the Company (other than a combination, reclassification, exchange or subdivision
of shares otherwise provided for herein), or any merger or consolidation of the
Company with or into another corporation, or the sale of all or substantially
all the assets of the Company (any such transaction a “Sale of the Company”)
then, and in each such case, as a part of such reorganization, merger,
consolidation, sale or transfer, lawful provision shall be made so that the
Holder shall thereafter be entitled to receive upon exercise of this Warrant,
during the period specified herein and upon payment of the Exercise Amount then
in effect, the number of shares of stock or other securities or property of the
successor corporation resulting from such reorganization, merger, consolidation,
sale or transfer that a holder of the shares deliverable upon exercise of this
Warrant would have been entitled to receive in such reorganization,
consolidation, merger, sale or transfer if this Warrant had been exercised
immediately before such reorganization, merger, consolidation, sale or transfer,
all subject to further adjustment as provided in this Section 4.  The foregoing
provisions of this Section 4.4 shall similarly apply to successive
reorganizations, consolidations, mergers, sales and transfers and to the stock
or securities of any other corporation that are at the time receivable upon the
exercise of this Warrant. If the per-share consideration payable to the Holder
hereof for shares in connection with any such transaction is in a form other
than cash or marketable securities, then the value of such consideration shall
be determined in good faith by the Company’s Board of Directors. In all events,
appropriate adjustment (as determined in good faith by the Company’s Board of
Directors) shall be made in the application of the provisions of this Warrant
with respect to the rights and interests of the Holder after the transaction, to
the end that the provisions of this Warrant shall be applicable after that
event, as near as reasonably may be, in relation to any shares or other property
deliverable after that event upon exercise of this Warrant.
 
5.             CERTIFICATE AS TO ADJUSTMENTS.  In each case of any adjustment in
the Purchase Price, or number or type of shares issuable upon exercise of this
Warrant, the Chief Financial Officer or Controller of the Company shall compute
such adjustment in accordance with the terms of this Warrant and prepare a
certificate setting forth such adjustment and showing in detail the facts upon
which such adjustment is based, including a statement of the adjusted Purchase
Price.  The Company shall promptly send (by either first class mail, postage
prepaid or overnight delivery) a copy of each such certificate to the Holder.
 
 
3

--------------------------------------------------------------------------------

 
 
6.             LOSS OR MUTILATION.  Upon receipt of evidence reasonably
satisfactory to the Company of the ownership of and the loss, theft, destruction
or mutilation of this Warrant, and of indemnity reasonably satisfactory to the
Company, and (in the case of mutilation) upon surrender and cancellation of this
Warrant, the Company will execute and deliver in lieu thereof a new Warrant of
like tenor as the lost, stolen, destroyed or mutilated Warrant.
 
7.             RESERVATION OF COMMON STOCK.  The Company hereby covenants that
at all times there shall be reserved for issuance and delivery upon exercise of
this Warrant such number of shares of Common Stock or other shares of capital
stock of the Company as are from time to time issuable upon exercise of this
Warrant and, from time to time, will take all steps necessary to amend its
Certificate of Incorporation to provide sufficient reserves of shares of Common
Stock issuable upon exercise of this Warrant.  All such shares shall be duly
authorized, and when issued upon such exercise, shall be validly issued, fully
paid and non-assessable, free and clear of all liens, security interests,
charges and other encumbrances or restrictions on sale and free and clear of all
preemptive rights, except encumbrances or restrictions arising under federal or
state securities laws. Issuance of this Warrant shall constitute full authority
to the Company’s officers who are charged with the duty of executing stock
certificates to execute and issue the necessary certificates for shares of
Common Stock upon the exercise of this Warrant.
 
8.             TRANSFER AND EXCHANGE.  Subject to the terms and conditions of
this Warrant, this Warrant and all rights hereunder may be transferred to any
Registered Holder’s parent, subsidiary or affiliate, or, if the Registered
Holder is a partnership, to any partner of such Registered Holder, in whole or
in part, on the books of the Company maintained for such purpose at the
principal office of the Company, by the Registered Holder hereof in person, or
by duly authorized attorney, upon surrender of this Warrant properly
endorsed.  Upon any permitted partial transfer, the Company will issue and
deliver to the Registered Holder a new Warrant or Warrants with respect to the
shares of Common Stock not so transferred. Each taker and holder of this
Warrant, by taking or holding the same, consents and agrees that, when this
Warrant shall have been so endorsed, the person in possession of this Warrant
may be treated by the Company, and all other persons dealing with this Warrant,
as the absolute owner hereof for any purpose and as the person entitled to
exercise the rights represented hereby, any notice to the contrary
notwithstanding.
 
9.             COMPLIANCE WITH SECURITIES LAWS.  By acceptance of this Warrant,
the Holder hereby represents, warrants and covenants that any shares of stock
purchased upon exercise of this Warrant shall be acquired for investment only
and not with a view to, or for sale in connection with, any distribution
thereof; that the Holder has had such opportunity as the Holder has deemed
adequate to obtain from representatives of the Company such information as is
necessary to permit the Holder to evaluate the merits and risks of its
investment in the Company; that the Holder is able to bear the economic risk of
holding such shares as may be acquired pursuant to the exercise of this Warrant
for an indefinite period; that the Holder understands that the shares of stock
acquired pursuant to the exercise of this Warrant will not be registered under
the Securities Act (unless otherwise required pursuant to exercise by the Holder
of the registration rights, if any, granted to the Registered Holder) and will
be “restricted securities” within the meaning of Rule 144 and that the exemption
from registration under Rule 144 will not be available for at least six (6)
months from the date of exercise of this Warrant, and even then will not be
available unless a public market then exists for the stock, adequate information
concerning the Company is then available to the public, and other terms and
conditions of Rule 144 are complied with; and that all stock certificates
representing shares of stock issued to the Holder upon exercise of this Warrant
or upon conversion of such shares may have affixed thereto a legend
substantially in the following form:
 
THE SECURITIES REPRESENTED HEREBY HAVE NOT BEEN REGISTERED UNDER THE SECURITIES
ACT OF 1933, AS AMENDED (THE “SECURITIES ACT”), OR UNDER THE SECURITIES LAWS OF
ANY STATE. THESE SECURITIES ARE SUBJECT TO RESTRICTIONS ON TRANSFERABILITY AND
RESALE AND MAY NOT BE TRANSFERRED OR RESOLD EXCEPT AS PERMITTED UNDER THE
SECURITIES ACT AND THE APPLICABLE STATE SECURITIES LAWS, PURSUANT TO
REGISTRATION OR EXEMPTION THEREFROM. INVESTORS SHOULD BE AWARE THAT THEY MAY BE
REQUIRED TO BEAR THE FINANCIAL RISKS OF THIS INVESTMENT FOR AN INDEFINITE PERIOD
OF TIME. THE ISSUER OF THESE SECURITIES MAY REQUIRE AN OPINION OF COUNSEL IN
FORM AND SUBSTANCE SATISFACTORY TO THE ISSUER TO THE EFFECT THAT ANY PROPOSED
TRANSFER OR RESALE IS IN COMPLIANCE WITH THE SECURITIES ACT AND ANY APPLICABLE
STATE SECURITIES LAWS.
 
 
4

--------------------------------------------------------------------------------

 
 
10.           NO RIGHTS OR LIABILITIES AS SHAREHOLDERS.  This Warrant shall not
entitle the Holder to any voting rights or other rights as a shareholder of the
Company. In the absence of affirmative action by the Holder to purchase Common
Stock by exercise of this Warrant or Common Stock upon conversion thereof, no
provisions of this Warrant, and no enumeration herein of the rights or
privileges of the Holder hereof shall cause any holder of this Warrant  to be a
shareholder of the Company for any purpose.
 
11.           NOTICES.  Except as may be otherwise provided herein, all notices,
requests, waivers and other communications made pursuant to this Warrant shall
be in writing and shall be conclusively deemed to have been duly given (a) when
hand-delivered to the other party; (b) when received when sent by facsimile at
the address and number set forth below; (c) three business days after deposit in
the U.S. mail with first class or certified mail receipt requested postage
prepaid and addressed to the other party as set forth below; or (d) the next
business day after deposit with a national overnight delivery service, postage
prepaid, addressed to the parties as set forth below with next-business-day
delivery guaranteed, provided that the sending party receives a confirmation of
delivery from the delivery service provider.
 
To the Company:
To the Holder:
Arista Power, Inc.
TMK-ENT, Inc.
1999 Mt. Read Boulevard
5713 Eleni Court
Rochester, NY  14615
Avon, NY  14414
Phone:  585-243-4040
Attention:  Chief Executive Officer
Fax:  585-243-4142
 
Attention: Chief Executive Officer
 

 
Each person making a communication hereunder by facsimile shall promptly confirm
by telephone to the person to whom such communication was addressed each
communication made by it by facsimile pursuant hereto but the absence of such
confirmation shall not affect the validity of any such communication.  A party
may change or supplement the addresses given above, or designate additional
addresses, for purposes of this Section 11 by giving the other party written
notice of the new address in the manner set forth above.
 
12.           HEADINGS.  The headings in this Warrant are for purposes of
convenience in reference only, and shall not be deemed to constitute a part
hereof.
 
 
5

--------------------------------------------------------------------------------

 
 
13.           GOVERNING LAW.  This Warrant shall be governed by and construed in
accordance with the internal laws of the State of New York, without regard to
conflicts of law principles.  With respect to any matters that may be heard
before a court of competent jurisdiction, the Holder and the Company consent to
the jurisdiction and venue of the state and federal courts located in Monroe
County, New York.
 
14.           NO IMPAIRMENT.  The Company will not, by amendment of its
Certificate of Incorporation or bylaws, or through reorganization,
consolidation, merger, dissolution, issue or sale of securities, sale of assets
or any other voluntary action, avoid or seek to avoid the observance or
performance of any of the terms of this Warrant, but will at all times in good
faith assist in the carrying out of all such terms and in the taking of all such
action as may be necessary or appropriate in order to protect the rights of the
Registered Holder of this Warrant against impairment.  Without limiting the
generality of the foregoing, the Company (a) will not increase the par value of
any shares of stock issuable upon the exercise of this Warrant above the amount
payable therefor upon such exercise, and (b) will take all such action as may be
necessary or appropriate in order that the Company may validly and legally issue
fully paid and non-assessable shares of Common Stock upon exercise of this
Warrant.
 
15.           SEVERABILITY.  If any term, provision, covenant or restriction of
this Warrant is held by a court of competent jurisdiction to be invalid, void or
unenforceable, the remainder of the terms, provisions, covenants and
restrictions of this Warrant shall remain in full force and effect and shall in
no way be affected, impaired or invalidated.
 
16.           COUNTERPARTS.  For the convenience of the parties, any number of
counterparts of this Warrant may be executed by the parties hereto and each such
executed counterpart shall be, and shall be deemed to be, an original
instrument.
 
17.           SATURDAYS, SUNDAYS AND HOLIDAYS.  If the Expiration Date falls on
a Saturday, Sunday or legal holiday, the Expiration Date shall automatically be
extended until 5:00 p.m., Eastern Time, the next business day.
 
18.           ENTIRE AGREEMENT.  This Warrant, together with all the exhibits
attached hereto, contains the sole and entire agreement and understanding of the
parties with respect to the entire subject matter of this Warrant, and any and
all prior discussions, negotiations, commitments and understandings, whether
oral or otherwise, related to the subject matter of this Warrant are hereby
merged herein.
 
[Signature Page Follows]
 
 
6

--------------------------------------------------------------------------------

 
 
IN WITNESS WHEREOF, the parties hereto have executed this Warrant as of the
Effective Date.
 

  TMK-ENT, INC.     ARISTA POWER, INC.               By:      By:        
Name:
   
Name:
 
 
 
Title :
   
Title:
 



 
7

--------------------------------------------------------------------------------

 
 
EXHIBIT A
 
NOTICE OF EXERCISE
 
(To be executed upon exercise of Warrant)
 
The undersigned hereby irrevocably elects to exercise the right of purchase
represented by the within Warrant Certificate for, and to purchase thereunder,
the securities of Arista Power, Inc., a New York corporation, as provided for
therein, and tenders herewith payment of the exercise price in full in the form
of cash or check in same-day funds in the amount of $________________ for
____________ shares of such securities.
 
Please issue a certificate or certificates for such securities in the name of,
and pay any cash for any fractional share to (please print name, address and
social security/taxpayer identification number):
 
Name:
 
 
Address:
 
 
Social Security/ Taxpayer
Identification Number
 
 
Signature:
 

 
Note:  The above signature should correspond exactly with the name on the first
page of this Warrant Certificate or with the name of the assignee appearing in
the assignment form below.
 
If said number of shares shall not be all the shares purchasable under the
within Warrant Certificate, a new Warrant Certificate is to be issued in the
name of said undersigned for the balance remaining of the shares purchasable
thereunder rounded up to the next higher whole number of shares.
 
 
8 

--------------------------------------------------------------------------------

 
 
ASSIGNMENT
 
(To be executed only upon assignment of Warrant Certificate)
 
For value received, the undersigned hereby sells, assigns and transfers unto
_________________ the within Warrant Certificate, together with all right, title
and interest therein, and does hereby irrevocably constitute and appoint
____________________________ attorney, to transfer said Warrant Certificate on
the books of the within-named Company with respect to the number of Shares set
forth below, with full power of substitution in the premises:
 
Name(s) of Assignee(s)
Address
# of Shares
                 



 
And if said number of Shares shall not be all the Shares subject to the Warrant
Certificate, a new Warrant Certificate is to be issued in the name of said
undersigned for the balance remaining of the Shares subject to the Warrant
Certificate.
 
Dated:
 
 
Signature:
 

 
Note:  The signature to the foregoing Assignment must correspond to the name as
written upon the face of this security in every particular, without alteration
or any change whatsoever.
 
 
 

--------------------------------------------------------------------------------